                Case 1:18-cv-11176-VEC Document 92 Filed 04/29/21 Page 1 of 2


MEMO ENDORSED
    O’Melveny & Myers LLP                T: +1 949 823 6900      USDC SDNY                                         File Number:
    610 Newport Center Drive             F: +1 949 823 6994
    17஍‫ ހ‬Floor                           omm.com                 DOCUMENT
    Newport Beach, CA 92660-6429
                                                                 ELECTRONICALLY FILED
                                                                 DOC #:
                                                                 DATE FILED: 
                                                                                                                   Danielle N. Oakley
    April 29, 2021                                                                                                 D: +1 949 823 7921
                                                                                                                   doakley@omm.com
    VIA ECF

    The Honorable Valerie E. Caproni
    Thurgood Marshall United States Courthouse
    Courtroom 443
    40 Foley Square
    New York, NY 10007

    Re:       Perks v. TD Bank, N.A., No. 18-CV-11176 (VEC)

    Dear Judge Caproni:

    Defendant TD Bank, N.A. (“TD Bank”) and Plaintiffs Mary Jennifer Perks and Maria Navarro-
    Reyes write jointly to request a two-week extension for Plaintiffs to file their Motion for
    Preliminary Approval of Settlement and accompanying Written Settlement Agreement in the
    above-captioned matter. The parties notified the Court on February 2, 2021 that they had
    reached a settlement in principle that will resolve this putative class action in its entirety on a
    classwide basis. Pursuant to the Court’s order of the same day, Plaintiffs’ Motion for
    Preliminary Approval was to be due April 2, 2021. On March 31, 2021, the Parties respectfully
    requested an additional thirty days to finalize the settlement papers; the Court granted the
    request and set a deadline to file a preliminary approval motion by May 3, 2021.

    However, and while the parties are working diligently and have exchanged drafts of the class
    settlement agreement and supporting materials that must be filed with Plaintiffs’ Motion for
    Preliminary Approval, they require one additional extension to finalize the agreement, the
    proposed class notice protocol, and all supporting documents, and to obtain all necessary
    approvals to have the agreement executed. The parties, therefore, respectfully request an
    extension of the deadline for Plaintiffs to move for Preliminary Approval of the classwide
    settlement, thereby making Plaintiffs’ motion due May 17, 2021. This is the parties’ second
    request for extension of this deadline.




                     Century City • Los Angeles • Newport Beach • New York • San Francisco • Silicon Valley • Washington, DC
                                 Beijing • Brussels • Hong Kong • London • Seoul • Shanghai • Singapore • Tokyo
         Case 1:18-cv-11176-VEC Document 92 Filed 04/29/21 Page 2 of 2




Respectfully submitted,

/s/ Jeffrey D. Kaliel
Jeffrey D. Kaliel                             Danielle N. Oakley
Sophia G. Gold                                O’MELVENY & MYERS LLP
KALIEL PLLC                                   610 Newport Center Drive, 17th Floor
1875 Connecticut Ave., NW, 10th Floor         Newport Beach, California 92660
Washington, D.C. 20009                        (949) 823-6900
Telephone: (202) 350-4783                     doakley@omm.com
jkaliel@kalielpllc.com
sgold@kalielpllc.com                          Allen W. Burton
                                              O’MELVENY & MYERS LLP
James J. Bilsborrow                           7 Times Square
WEITZ & LUXENBERG, P.C.                       New York, NY 10036
700 Broadway                                  (212) 326-2000
New York, New York 10003                      aburton@omm.com
Telephone: (212) 558-5500
jbilsborrow@weitzlux.com                      Attorneys for Defendant TD Bank, N.A.

Jeffrey M. Ostrow
Jonathan M. Streisfeld
KOPELOWITZ OSTROW
FERGUSON WEISELBERG GILBERT
One W. Las Olas Blvd., Suite 500
Fort Lauderdale, Florida 33301
Telephone: (954) 525-4100
ostrow@kolawyers.com
streisfeld@kolawyers.com
                                        $SSOLFDWLRQ*5$17('7KHSDUWLHV QHZGHDGOLQHLV0D\
Lynn A. Toops                           )XUWKHUH[WHQVLRQVDUHXQOLNHO\DEVHQWFRPSHOOLQJ
Vess A. Miller                          FLUFXPVWDQFHV
Richard E. Shevitz
COHEN & MALAD, LLP
One Indiana Square, Suite 1400          SO ORDERED.
Indianapolis, IN 46204
Telephone: (317) 636-6481
ltoops@cohenandmalad.com
vmiller@cohenandmalad.com                                           
                                                                    
rshevitz@cohenandmalad.com              HON. VALERIE CAPRONI
                                        UNITED STATES DISTRICT JUDGE
Attorneys for Plaintiffs




                                                                                       2
